Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 1 of 12
                                                FILED
                                     UNITED STATES DISTRICT COURT
                                          DENVER, COLORADO
                                            1/30/2020
                                      JEFFREY P. COLWELL, CLERK
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 2 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 3 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 4 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 5 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 6 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 7 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 8 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 9 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 10 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 11 of 12
Case 1:19-cr-00507-PAB Document 120 Filed 01/30/20 USDC Colorado Page 12 of 12
